BRAITHWAITE, J.A.D.,
concurring in part and dissenting in part.
I agree with Judge Stern that plaintiff should be denied joint legal custody, but respectfully disagree with his reasons for that conclusion and therefore concur with that portion of the judgment. It therefore follows that, for the reasons expressed by Judge Stern, I disagree with Judge Wecker’s opinion that this matter should be remanded for a new hearing on custody. I respectfully dissent from that part of the judgment awarding plaintiff visitation with defendant’s children, without defendant’s consent. Before I proceed any further, I wish to point out that my viewpoint is not influenced by the parties homosexual status. I would reach the same result, on this set of facts, if plaintiff was a male who had a relationship with defendant, but was not the parent of these children.
Applying New Jersey law, I see no basis for reversing the trial court’s decision denying joint legal custody of these children to plaintiff. Plaintiff is not a parent, as defined by our statute. See N.J.S.A 9:2 — 13(f). Instead, plaintiff is a third party who must prove that she is a psychological parent to these children in order to obtain custody. See Zack v. Fiebert, 235 N.J.Super. 424, 430-33, 563 A.2d 58 (App.Div.1989) (citing Hoy v. Willis, 165 N.J.Super. 265, 277, 398 A.2d 109 (App.Div.1978)).
A psychological parent is someone, other than a natural or adoptive parent, who, when removed from a child, will cause that child severe psychological harm. Hoy, supra, 165 N.J.Super. at 272, 398 A.2d 109. In Hoy a six year old boy had lived exclusively with his aunt, his foster parent, from the age of one and a half. *121The evidence established that the aunt was the child’s psychological mother and that removing the child from her involved “more than a speculative possibility of harm to [the child].” Id. at 277, 398 A.2d 109. In denying custody to the boy’s natural mother, we stated that “the possibility of serious psychological harm to the child may in a case such as this transcend all other considerations.” Id. at 272, 398 A.2d 109 (citing Sorentino v. Family & Children’s Society, 72 N.J. 127, 132, 367 A.2d 1168 (1976)).
Here, the trial court properly concluded that plaintiff was not a psychological parent. Although plaintiff and these children may have developed a strong loving relationship over a period of two years, the record does not support a conclusion that they will suffer severe psychological harm if plaintiff is not awarded joint legal custody. In that regard, both parties’ experts testified that the children will experience some “short-term problems” if their relationship with plaintiff is terminated. As to long term effects, defendant’s expert testified that “they will probably not suffer.” He based this opinion on the fact that the children are “well cared for” and that well eared for children are resilient. He saw defendant’s children “as reasonably resilient children.” Plaintiffs expert said as to long term problems: “I don’t feel anyone is able to predict.” Thus, the only conclusion that this record supports is that the potential for serious psychological harm is, at best, a “speculative possibility.” Id. at 277, 398 A.2d 109. I think a great deal more than a “speculative possibility” has to be shown to award joint legal custody to plaintiff.
Moreover, Judge Wecker defines psychological parenthood as “a finding based upon the role the person historically has played in the child’s life.” With this definition, under the facts presented here, plaintiff would be a psychological parent if her relationship with defendant had ended within two months, or perhaps within even a shorter period of time, of the birth of defendant’s children. Such a definition points out the uncertainty, because of the potential for litigation, that would befall children living within a relationship such as the one that existed previously between these *122parties. Judge Weeker’s definition focuses incorrectly on the role of the parental figure to the child rather than on the relationship of the child to the parental figure. The proper focus is whether severe psychological harm to the child will result from removing the parental figure from the child. Hoy, supra, 165 N.J.Super. at 272, 398 A 2d 109. Severe psychological harm to the child must be demonstrated. As I have stated previously, that conclusion is not supported by this record. As such, there exists no basis to interfere with M.J.B.’s rights, as the natural parent of these children, and award joint legal custody to plaintiff.
Further, I am particularly concerned with my colleagues reliance on Adoption of Two Children by H.N.R., 285 N.J.Super. 1, 10, 666 A.2d 535 (App.Div.1995), to expand the statutory definition of “parent.” There, the majority of a panel of this court construed the adoption statute to permit the natural mother’s same sex partner to adopt the mother’s children, with her consent, without terminating the natural mother’s parental rights. See N.J.S.A 9:3-50. The majority opinion “broadly construed” the step-parent exception of N.J.S.A 9:3-50 to include the mother’s same sex partner. Adoption of Two Children By H.N.R., 285 N.J.Super. at 8-9, 666 A.2d 535. In my view, evaluating changes in social mores and how those changes are to impact our social policy as reflected in our statutes, is more properly addressed by the Legislature as opposed to the courts.
It is not up to this court to either agree or disagree with the wisdom of the policy judgment this State has made in this regard. If there is to be any change in this regard, it should come from the legislative branch, rather from us.
[Adoption of Two Children by H.N.R., 285 N.J.Super. at 13, 666 A.2d 535 (Wefing, J.A.D., dissenting).]
Because plaintiff does not meet the definition of parent, I concur in the decision to deny plaintiffs application for joint legal custody-
I respectfully dissent from that part of the judgment awarding plaintiff visitation with defendant’s children, without defendant’s consent. I find no persuasive legal authority to justify granting visitation to plaintiff under these circumstances where the natural *123parent objects. As noted, supra, plaintiff is not a parent as defined by our statute. N.J.S.A. 9:2 — 13(f). Moreover, the fact that plaintiff is a parental figure to the children and has “bonded” with them is not a sufficient basis, in my view, to reach the result that the majority reaches here. These are very young children and as defendant’s expert noted, “children form bonds with people such as grandparents, babysitters [and] nannies.” The majority’s holding, which applies the standards in Custody of H.S.H.-K, 193 Wis.2d 649, 533 N.W.2d 419, cert. denied, Knott v. Holtzman, 516 U.S. 975, 116 S.Ct. 475, 133 L.Ed.2d 404 (1995), would arguably permit former live-in grandparents, babysitters, nannies and others, visitation with the parent’s children over the parent’s objection. I cannot support such a view.
I am of the view that under these facts and circumstances the natural parent’s decision not to consent to plaintiffs visitation ought to be upheld. I am not persuaded that any public policy leads to a different conclusion under the facts and circumstances here. In the absence of an express public policy to the contrary, a parent ought to have the right to decide who maintains a relationship with her children and what is in their best interest. These children are very young. This view recognizes the right of the natural parent, yet still adheres to what is in the best interests of the child. The rights of the natural parent have long been recognized and are a firmly rooted part of our jurisprudence in this area:
The right of natural parents to the custody of their minor children is one of the basic rights incident to parenthood. “This right, which recognizes the natural bond of blood and affection between parent and child, is unlike a property right. It has been described as akin to a trust reposed in the parent by the State as parens patriae, for the welfare of the infant.” In re Mrs. M., 74 N.J.Super. 178, 18384, 181 A.2d 14 (App.Div.1962). Indeed the right of natural parents to the custody, care and nurturing of their children has risen to the stature of a fundamental right and deserves special protection. Santosky v. Kramer, 455 U.S. 745, 753, 102 S.Ct. 1388, 1394, 71 L.Ed.2d 599 (1982).
[Zack, supra, 235 N.J.Super. at 431, 563 A.2d 58 (citing Matter of D.T., 200 N.J.Super. 171, 175-76, 491 A.2d 7 (App.Div.1985)) (other citations omitted).]
Further, I am persuaded, as was the trial court, that the animosity between plaintiff and defendant warranted the termi*124nation of plaintiffs relationship' to defendant’s children. N.J.S.A. 9:2-7.110 sets forth factors that the court shall consider in ordering visitation for grandparents and siblings, including: “the relationship between each of the child’s parents ... and the applicant.” N.J.S.A. 9:2-7.1b(2). The purpose of this factor is “that it is not in the best interest of the child to force the child into the midst of a conflict between the parents and the grandparents.” Thompson v. Vanaman, 212 N.J.Super. 596, 598, 515 A.2d 1254 (App.Div.1986) (citing Mimkon v. Ford, 66 N.J. 426, 430, 332 A.2d 199 (1975)).
One could argue that when natural parents experience animosity toward each other, courts do not terminate the non-custodial parent’s right to visitation and therefore we should not do so in this circumstance. The difference here, however, is expressed in the public policy of our State that affords visitation rights to parents. See N.J.S.A. 9:2-4. I am not persuaded that any similar public policy, as expressed by our Legislature or case law, exists for the circumstances presented here. In my view it would be up to our State Legislature to address the factual circumstance presented by this appeal.
I note further that N.J.S.A 9:2-7.1 is contrary to the common law as it pertains to the rights of grandparents and siblings to visitation. Mimkon v. Ford, supra, 66 N.J. at 431, 332 A.2d 199. If a statute is needed to grant visitation to grandparents and siblings, then I think similar statutory authority has to exist to support the position that plaintiff asserts here. In addition, the law cited by the majority to support visitation by plaintiff is not persuasive. The facts and circumstances of those cases are not easily applied here by way of analogy.
Finally, in Nancy S. v. Michele G., 228 Cal.App.3d 831, 279 Cal.Rptr. 212 (Ct.App.1991), the California Court of Appeals, in *125denying a woman visitation with the children of her former partner, said:
|E]xpanding the definition of a “parent” in the manner advocated by the appellant could expose other natural parents to litigation brought by child-care providers of long standing, relatives, successive sets of stepparents or other close friends of the family. No matter how narrowly we might attempt to draft the definition, the fact remains that the status of individuals claiming to be parents would have to be litigated and resolution of these claims would turn on elusive factual determinations of the intent of the natural mother, the perceptions of the children, and the course of conduct of the party claiming parental status. By deferring to the Legislature in matters involving complex social and policy ramifications far beyond the facts of the particular case, we are not telling the parties that the issues they raise are unworthy of legal recognition. To the contrary, we intend only to illustrate the limitations of the courts in fashioning a comprehensive solution to such a complex and socially significant issue.
[Id. at 841, 279 GalRptr. at 219.1
I think this language is compelling. Applying the factors set forth by the Wisconsin Supreme Court, as the majority does here, undermines the rights of all natural and adoptive parents and leads to more litigation concerning the rights of individuals claiming to be parents. This is an issue for our Legislature and not our courts.
I would therefore affirm the decision of the trial court.

 This statute permits grandparents and siblings to make application before the Superior Court for visitation.